Citation Nr: 1110265	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-15 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

The decision below addresses the Veteran's claim of service connection for hearing loss.  The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the remand that follows the decision.


FINDING OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service; the Veteran's current hearing loss is not attributable to military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  

In this respect, through a March 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the March 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2008 notice letter.  The Board further notes that notice regarding an award of an effective date and rating criteria was provided in the March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was given the opportunity to respond following the March 2008 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  Records of the Veteran's ongoing treatment at the William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin, and at the Tomah VA Medical Center (VAMC), as well as with private treatment providers, have been obtained and associated with the claims file.  The Veteran was given VA examinations in July 2008; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiner conducted full audiological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran also testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that his current hearing loss is attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in July 2008 shows a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from May 1964 to May 1967.  His DD Form 214 indicates that his military occupational specialty was as a cook and that he was stationed with an infantry division in the Republic of Vietnam.  The Veteran has further stated on multiple occasions that he was exposed to noise during service from helicopters landing near his worksite, as well as from weapons fire.  

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of a VA audiological examination conducted in July 2008.  Review of the Veteran's service treatment records reflects that the Veteran did not complain of and was not treated for any problems with his hearing acuity while in service.  In May 1967, the Veteran was given an audiological evaluation pursuant to his separation from active duty.  At that time, report of medical examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The record also contains report from a July 2008 VA audiological examination.  That report reflects that the VA audiologist reviewed the Veteran's claims file and noted the Veteran's complaints of decrease in his hearing acuity.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
45
LEFT
20
30
30
40
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed the Veteran with hearing loss bilaterally.  The examiner opined, however, that the Veteran's current hearing loss is not likely related to service, pointing to the Veteran's normal audiogram at separation.  In so finding, the examiner specifically noted that the United States Department of Defense has conducted a study that found no scientific basis for delayed or late-onset noise-induced hearing loss such as the Veteran claims.

Records from the Veteran's ongoing post-service treatment are silent as to any complaints of or treatment for hearing loss.  In addition, the Veteran and his representative have submitted multiple written statements to VA in which he has stated that he believes his current hearing loss is related to service.  In his October 2010 hearing before the undersigned Veterans Law Judge, the Veteran reiterated this contention, stating also that he wore hearing protection throughout his post-service employment, but was not provided hearing protection while on active duty.  He stated further that he was not provided with a hearing test upon his separation from service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  Despite the Veteran's contentions to the contrary, the Board notes that the evidence reflects specific audiological results confirming that he was indeed given audiological testing at the May 1967 separation examination, which revealed hearing considered normal as noted by the 2008 examiner.  The Board concedes that the July 2008 VA examination confirms that the Veteran currently suffers from bilateral hearing loss.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the July 2008 VA examiner found no link between any current disability and military service.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the Veteran's separation audiological examination documented normal hearing for VA purposes, the July 2008 VA audiologist gave as her medical opinion that it was not at least as likely as not that any current hearing loss was related to his military service.  In so concluding, the examiner specifically considered the Veteran's contention that his in-service noise exposure led to his hearing loss.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current bilateral hearing loss.  In that connection, the Board notes that the medical opinion submitted by the July 2008 VA examiner acknowledged the Veteran's complaints of in-service noise exposure but nonetheless concluded that it was less likely than not that the Veteran's current hearing loss was in fact due to in-service exposure to acoustic trauma or otherwise related to service.  In so finding, the examiner offered a reasoned and well-supported opinion that is not contradicted by any medical evidence of record.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current hearing loss.  

The Board notes that the Veteran and his representative have stated in multiple submissions to VA that the Veteran suffered acoustic trauma while in service and that his current bilateral hearing loss was caused by the in-service noise exposure.  In this regard, the Board notes that it does not question that the Veteran presently suffers from hearing loss.  However, in order for the Veteran's claim to be granted, a medical nexus linking the present disorder to service or to continued symptoms is required.  Here, there is no such evidence.  Indeed, as noted above, there is no medical evidence whatsoever of a link between the Veteran's claimed bilateral hearing loss and his time in service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record-such as a finding of normal hearing at separation, or the lack of in-service documentation of hearing loss.  Further, as noted above, there is no credible lay evidence suggesting the onset of symptoms during service or a continuity of symptomatology thereafter, and the Veteran is not otherwise competent to provide a medical opinion linking his disability to service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as decreased hearing acuity; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.

Review of the Veteran's service treatment records reflects that no complaints of or treatment for peripheral neuropathy were noted, and at the Veteran's December 1967 separation examination, he was found to have normal bilateral lower extremities and a normal neurological system.  Relevant post-service medical records reflect that the Veteran was treated in December 2003 for pedal edema with peripheral vascular disease by private treatment providers.  At an April 2008 VA Agent Orange examination, no peripheral neuropathy was found, although the Veteran was later seen by a VA podiatrist at the Tomah VAMC in August 2010, at which time he was noted to complaint of a burning sensation in his lower extremities bilaterally.  He was diagnosed at that time with peripheral neuropathy, which was suggested to be related to his service-connected diabetes mellitus.  However, no rationale for that opinion was provided.  Since that time, the Veteran has continued to seek treatment for peripheral neuropathy.  

The Veteran was also provided a VA medical examination in July 2008.  Report of that examination reflects that the Veteran was diagnosed with diabetes mellitus in 2008.  The examiner noted the Veteran's report of experiencing burning and tingling in his feet, which he stated had been present for a year or more.  Physical examination revealed decreased sensation to monofilament and vibration sensation bilaterally, with absent Achilles reflexes bilaterally.  The examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy but opined that it was not as likely as not related to his diabetes mellitus.  In so finding, the examiner noted that test results showed that the Veteran had not likely had diabetes for very long prior to the recent diagnosis, making it unlikely that he had developed peripheral neuropathy as a complication.  The examiner did not address, however, whether the peripheral neuropathy was etiologically linked either to the Veteran's in-service exposure to herbicides or otherwise directly related to his time on active duty.  (This is significant because the RO has developed this issue on both a direct and secondary basis.  See April 2009 statement of the case.)

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include acute and subacute peripheral neuropathy manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

A note to 38 C.F.R. § 3.309(e) indicates that, for purpose of presumptive service connection due to herbicide exposure, "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the July 2008 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not provide an opinion as to whether the Veteran's currently diagnosed peripheral neuropathy is directly related to service or to his in-service exposure to herbicides.  Rather, the examiner addressed only whether the disability was linked to the Veteran's diabetes mellitus.  Because the VA physician did not provide a medical nexus opinion concerning a direct relationship between the Veteran's currently diagnosed peripheral neuropathy and service, the Board finds that the July 2008 VA medical opinion is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2010) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for peripheral neuropathy of the lower extremities, including as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5103A (West 2010).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by the physician who examined the Veteran in July 2008.  In opining as to whether the Veteran's currently diagnosed peripheral neuropathy could have developed during service or otherwise be related to his time on active duty, the examiner must pay particular attention to post-service records of private and VA medical treatment the Veteran has received.  Consideration should also be given to whether diabetes, if not the cause of peripheral neuropathy, has made it worse.  Allen, supra.  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the July 2008 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file must be referred to the physician who conducted the July 2008 VA examination.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

Following a thorough review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's peripheral neuropathy is directly related to his period of military service, including but not limited to his presumed exposure to herbicides.  The examiner should also address whether the Veteran's peripheral neuropathy has been caused or made chronically worse by his service-connected diabetes mellitus.  If the examiner finds that diabetes has not caused peripheral neuropathy but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any lower extremity peripheral neuropathy.  If a baseline is established, the examiner should comment on how much the peripheral neuropathy has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  (The examiner must specifically discuss the August 2010 VA podiatrist's treatment record in the context of any negative opinion.)  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  The examiner should provide the opinions requested above.)  

2.  The adjudicator must ensure that the requested medical report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the claim of service connection for peripheral neuropathy of the lower extremities must be re-adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


